The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-6, 8-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have been amended to recite that the primary wager zones have “a wagering relationship with the point sum incicia” and similarly that the secondary wagering zones have a “wagering relationship with each abutting point sum zone and finally the same language is used with respect to the tertiary wagering zone describing it as having a  “wagering relationship with each abutting secondary wagering zone”.  The structure of a “wagering relationship” cannot be determined.  Most broadly such would appear noting more than a functional recitation that they are related in the wagering method of a game.  Alternatively such could be a recitation alluding to a partcualr method of wagering upon each of the recited wagering zones.  If a “wagering relationship” is intended to impart some structure or physical relationship, as oppose to a mental relationship in how the game is intended to be played, that physical relationship being recited is not clear and one cannot determine the scope of the claim.  
Claim Rejections - 35 USC § 103
Claims 1-3, 5, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zussman et al. 2012/0149459. 
As set forth in the previous office action; 
“As to claims 1, 7, and 15, Zussman shows in his abstract ln. 2 three random number selectors capable of being summed together to determine a point sum and a game layout in fig. 1 with a plurality of point sum zones with point sum indicia such as “7&15” and “6&14” that are associated with that point sum zone by its proximity within the point sum zone.  A plurality of wagering zones having primary wagering areas 1-6 are associated with one of the point sum zones and point sum indicia by its proximity within the zone itself that are marked by wagering tokens or chips as called for by claim 7 of different denominations that are well-known. 35 is considered a plurality of secondar wager zones and 41 a tertiary zone. The relationship indicator is considered printed matter. See Gulack, 703 F.2d at 1386, 217 USPQ at 404. Here the printed matter and layout do not depend on each other and no functional relationship exists.  Instead the relationship indicators serve only to convey information as to how the wagering information on the layout is to be read by a player in accordance with the rules for playing an intended game. See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268.  As such, the combination of a relationship indicator fails to distinguish over Zussman. Alternatively, and more broadly, such indicators are indicia such as merely adjacent line indicia demarcating the zones of Zussman which are considered capable of conveying the meaning to indicate relationships with point sum zones and pint um indicia to meet the printed matter limitations.  Finally, predetermined odds indicia is considered shown in fig. 1. 
As to claims 2 and 16, 25 is considered an ancillary wager with odds indicia marked “odd” that is paid according to that indicia of 1 to 1 [0037]. 
As to claims 3 and 17, 25 can also be described as a special wager zone where the word “odd” is a circumstance indicia of the dice that is paid according to the odds indicia.  
Claim 5 is considered shown by shown by Zussman at [0031] where the wagering zones illuminate to indicate the point sum zone matching the determined point sum. 
	30 is considered a dealer bank region as called for by claim 10.”
Claims 1 and 15 have been amended to recite the arrangement of the wager zones with respect to one another.  Such is most broadly directed to the arrangement of the printed matter which cannot be relied upon to distinguish over that applied art. Generally, a mere rearrangement of parts has been found to be obvious. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  In the context of printed matter, such are demarcations on a substrate or layout indicating zones for placing wagers. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). In the instant case, the printed matter performs no new function other than to convey information to players in the context of game rules intended to be played there upon.  Here the layout performs no function by itself with respect to the printed matter to which it is associated. For instance, where a hatband places a string of numbers in a certain physical relationship to each other such that a claimed algorithm is satisfied due to the physical structure of the hatband, the hatband performs a function with respect to the string of numbers. See Gulack, 703 F.2d at 1386-87, 217 USPQ at 405. In the context of a game, as are directed to the instant invention, a product that merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played.  As such, the amendments pertaining to the arrangement of the zones cannot be relied upon to distinguish over the applied art and the argument with respect to the rejection is not persuasive. 
With respect to the recited “relationship indicator” the corresponding structure as discussed above is most broadly directed to line, circular or triangular indicia in the alternative.  To the extent Zussman clearly shows line indicia, the limitation is considered clearly met. 
Applicant argues that, the locations visible from the substrate (in this case a surface1 is claimed) and defined by boundaries separating the specific locations transform that surface into the claimed game layout.  In contrast, the surface is nothing more than the substrate containing the game indicia.  Applicant further attempts to differentiate his invention as something other than printed matter by arguing that his game layout may have a mosaic surface of insets of wood, stone, plastic, glass, or any other suitable material. Printed matter, is not defined as merely pen and ink. The printed matter doctrine has a long history and generally stands for the principle that no patentable weight should be given to the content of information recorded on a substrate. The nature of how the information is recorded or the substrate carries little weight unless there is evidence of some new and non-obvious structural relationship between them themselves. As such, these arguments fail to show where the interpretation set forth in the grounds for rejection is in error. 
	Applicant admits on the bottom of pg. 22 of his remarks that his relationship indicators merely, “conveys information that correlates relationships between locations”.  His intent to make the layout “more intuitive and enjoyable” is not a function.  Instead it is a subjective intent to the layout design attempting to be claimed.  The functions listed by applicant of; 
“1) that any wager placed in one of the wagering zones “will not obstruct any point sum from view,” 2) the relationship indicator for a primary wagering zone to a single point sum zone correlates and visually conveys to wagering players which point sum(s) are attributable to that particular primary wagering zone, 3) relationship indicators for a secondary wagering zone to a plurality of point sum zones correlates and visually conveys to wagering players which (accumulated) point sums are attributable to that particular secondary wagering zone, and 4) relationship indicators for a tertiary wagering zone to a plurality of secondary wagering zones correlates and visually conveys to wagering players which (accumulated) point sums are attributable to that particular tertiary wagering zone.”
	…are not new and non-obvious functional relationships.  Instead such are design objectives of the layout desirable for playing an intended game and any meaning or information conveyed comes from the game itself.  For example the indicia “3 or 18” has no meaning beyond the alternative of the two numbers listed.  The function that such is an area for placing wagers on a point sum in a game only conveys information from the game itself intending to be played. As in In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished) laid out above, the printed matter on the layout does not contain the functions of the game itself and instead a only directed to the method or process of playing a game. As such, the remarks are not persuasive.”
 	The clams have been amended to recite a surface having “distinct zones”.  Most broadly every area of the layout of Zussman can be considered a separate zone that is “distinct”. ‘By definition each zone only needs to be considered, “recognizably different in nature from something else” in order to meet that limitation.
Where the point-sum zone is recited as “being a non-wagering zone”, such is interpreted as functional and intended use and does not amount to any structure capable of distinguishing over the applied art.  In this context, such most broadly appear to dictate whether or not a player is allowed to place a wager upon such a zone or not in accordance with the rules.  As such, this limitation provides no clear structural distinction over the applied art.   
In accordance with the amended claim, Zussman shows distinct zones with a plurality of point-sum zones 1-6 that are considered capable of being used for “non-wagering” such as not be allowed to place a wager outside of the circle. Each zone has point-sum indicia such as “7&15” and “6&14”.  With respect to the circular printed matter indicated by reference numbers 1-6, such are considered primary wagering zones that, “adjacently abuts and has a wagering relationship with no more than one of the plurality of point-sum zones and the point-sum indicia” as now recited by the claim.
The rejection interprets 35 as a plurality of secondary wager zones and 41 a tertiary zone as shown in fig. 2.  The claim amendments now call for these zones to “adjacently abuts and has a wagering relationship with more than one point-sum zones”. Most broadly from fig. 2, these wagering spaces are on the line with their adjacent point-sum zones and can be described as adjacently abutting more than one point-sum zone to the right side of it and to the left side of it.  As such, this arrnagment of printed matter does not clearly distinguish over the applied art when given its broadest reasonable interpretation.  Alternatively, even if such a arrangement of printed matter could be effectively claimed in a way that the prior art could not read upon it, such an arrangement of printed matter would not be given any weight do to its lack of functional relationship to the substrate.  This is further discussed below in more detail in response to applicant’s remarks. Here any printed matter and is arrangement is related only to the intended use and rules for playing a particular game.  The layout itself has no new functional capabilities apart from the rules themselves indicating a lack of a functional relationship necessary to give the arragment of printed matter any weight.” 
Claim Rejections - 35 USC § 103
Claim 4, 6, 8-14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zussman in view of Knust et al. 9,165,420 as set forth in the previous office action.  
Conclusion
 Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.  
I. Claims 1-3, 5, 7, and 15-17 are Rejected Under 35 U.S.C. § 103(a) 
With respect to this grounds for rejection, applicant argues that his amended language with respect to “a wagering relationship” amount to a juxtaposing structure defining a cumulative hierarchy of wagering zones is not disclosed, taught, or suggested in Zussman.  In contrast, the claims recite an arrangement of game indicia on a substrate.  Each zone has no structure other than its intended use for playing a game that exists only in the minds of a player.  
In an attempt to distinguish over Zussman, applicant argues that he player at player location 3 in Zussman can never wager on any other point sums, not 10 & 18, 3 & 11, 5 & 13, 6 & 14, or 7 &15. Here this is not structural, but is functional based only upon the intended use of the indicia and the rules for playing a particular wagering game.  What players can and cannot do on each zone and how such are to be used are not based on any structure of the zones themselves.  Instead, such is merely based upon a player understanding of the rules of the game as they apply to the meaning of the zones and indicia display thereon.
Applicant subsequently argues that the LED lights have no juxtaposing interrelations between point-sum zones and wager zones.  Here again, any “interrelations” is directed to the intended use of the indicia and rules for wagering that are dictated by the rules of the game being played.  Such interrelations are functional based on intended use and do not amount to any structure or “functional relationship” necessary to overcome the printed matter doctrine being applied in the current interpretation of the claims.  How the bonus board bets 39 of Zussman are used and whether or not such are cumulative of point sum and are long-play bets requiring multiple betting rounds before any potential pay out her again is an argument directed to the intended use of the indicia in playing a game as oppose to any new and non-obvious functional relationship required to suggest there is something more than an arrangement of printed matter attempting to be claimed.  
Lack of a "functional relationship" 
Applicant discusses the prosecution history and his interpretation of the relevant and applied caselaw with respect to printed matter.  However, he fails to discuss any particular limitation and how such amounts to a functional relationship that would distinguish it over the applied art.  To that extent no response is deemed necessary. 

	Particular to his limitations, applicant argues that zones are separate, distinct regions positioned in unique locations visible from the substrate (in this case a surface2 is claimed) and defined by boundaries separating the distinct zones.  While this is true, such is not a distinction over the applied art that shows separate and distinct regions positioned in unique locations having boundaries between them. 
Applicant argues that his juxtaposing structure defines a cumulative hierarchy of wagering zones. Here again, any such hierarchy is defined only by the intended rules for wagering in the game being played.  Here the entire claimed invention is directed to printed matter on a substrate.  Wagering layouts by their nature are ledgers or tallies used for indicating, marking and recording players intentions during the play of a game. Such play of a game does not amount to any new and non-obvious functional relationship in the layout.  This position is on point with that found by the Court in In re Bryon.  Applicant admits that his zones only amount to, “functional information”.  Such is not a function, “for the game layout”.  Instead, any function such indicia has is merely based on its intended use for playing a game. Applicant argues that such is “efficiently, compactly and in an organized-interrelated manner, making the game layout more intuitive and enjoyable to the user.” Instead the arrangement of indicia is such that it conveys how wagers are to be interpreted in accordance with the rules of the game being played.  Apart from the rule of the game, the indicia has no function at all other than to provide marked space on a substrate upon which gaming intentions may be indicated by a player and resolved by a game operator. 
The argument that any wager placed on the surface within one of the wagering zones "will not obstruct any point sum from view" is not clear as all indicia appears to be printed on a flat substrate and there is no apparent way that even in the prior art any wagering zones would be obstructed from view.  Applicant’s reliance on In re Royka, 490. F.2d 981, 985 (CCPA 1974) is not on point as the facts of the case dealt with a substrate having the combination of permanent printing and removable printing.  We have not such structure before us now. Further, the grounds for rejection in that case was one of anticipation in view of the prior art as oppose to any question with respect to the amount of weight that should be given to any arrangement of printed matter.  With respect to claim 36, the rejection merely rejected the claims as a “variation of the design” as oppose to any analysis with respect to printed matter as applied in cases such as In re Miller.  It was found the that merely rejecting claims for printed matter was not a reason when the structure recited in the claim was not remotely suggested.  Here were do not have the same facts where there is no structures other than the printed matter itself.  There is no combination of permanent and removable printed matter on the substrate.  As such, the case is of little value to show how the grounds for rejection is in error. 
Appellant goes on to again, in apparent agreement with the rejection, state that his invention amounts to nothing more than a, “visual conveyance of game-pertinent, functional information to the wagering players”.  Like the applied art, there is no need for moving parts, flashing lights, or audio explanation. The prior art can also be characterized subjectively as an, “efficient, compact, clean, and organized arrangement” of indicia.  Unlike the measuring receptacle in Miller or the band in Gulack, the instant game indicia gives the substrate upon which it is printed no new capabilities or uses that brings about any new results.  Instead the indicia is used as in the prior art to indicate and record game play in accordance with its particular rules.  
Hence, the rejection as applied fully considers the printed matter doctrine as it has been interpreted and applied by the courts.  Here we do not have a “functional relationship” in the indicia in that it would impart any new uses or capabilities to the structure upon which it is applied.  Instead, any such use is separate from the substrate and exists only in the rules of the game itself that one may wish to use the substrate to record game play thereon.  To allow claims to recite the function of the indicia with respect to a game would also allow an applicant to circumvent the patent eligibility requirements of 35 USC 101 that have found most methods of playing game to be non-statutory.  A claim drafted as a particular indicia “for” performing a particular step or mental understanding in the play of a game would allow a competent draftsman to obtain patent protection for otherwise ineligible subject matter.  Such claim drafting was cautioned in  Alice Corp. v CLS Bank, 134 S.Ct. 2347 (2014). 
To that extent, applicant’s remarks fail to show where the grounds for rejection is in error. 
With respect to the dependent claims applicant argues that claims 4, 6, 8-14, and 18-20 should be allowable for the same reasons as claims 1 and 15.  For the reasons set forth above, such an argument is not persuasive. 
With respect to claims 8-14 and 20, applicant argues that he makes no admission to the examiner’s conclusion that, "the use of changing devices and tokens with different characteristics as admittedly well-known prior art in the specification at [00131]."  In the non=final action dated 11/24/21, such highlighting of wagering spaces as outlined in [00131] was taken as well-known and never seasonably challenged.  To that extent such is now considered admitted prior art on the record.  In line with MPEP 2144.03, if applicant does not traverse the examiner’s assertion in the next Office action the common knowledge or well-known in the art statement is taken to be admitted prior art. Since applicant’s remarks fail to show how any particular limitation in the claims distinguishes over the applied art, he fails to show how the grounds for rejection is in error. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. The examiner can normally be reached on M 9-5, Th 9-1, F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

For further assistance examiner’s supervisor, Melba Bumgarner can be reached on 571 272 4400. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/Primary Examiner, Art Unit 3711